DETAILED ACTION
Claims 1-15 are under current consideration. 
The elected species is the peptide as set forth by SEQ ID NO: 113. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group A in the reply filed on 10/11/2021 is acknowledged.  The traversal is on the ground(s) that the claims are directed to a product and a process of use and the claims share a special technical feature that represents a contribution over the prior art.  This is not found persuasive because the claims do not represent a contribution over the prior art; see below for at least the 102 rejection under the teachings of Ghochikyan et al. (2014) over the broad claims.
The requirement is still deemed proper and is therefore made FINAL.
Claims 16-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/11/2021.
Specification
	See attached Notice to Comply with requirements for application containing nucleotide or amino acid sequences. 
	The specification comprises a sequence without the appropriate sequence identifier; see at least para. 5 of the specification for “KTKEGV”. 

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, 11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ghochikyan et al. (Neurosci Lett., 2014-see attached form 892).
The claims are directed to (in part): an alpha-syn peptide immunogen construct comprising: a B cell epitope comprising about 10 to about 25 residues from a C-terminal fragment of alpha-syn corresponding to about G111 to about D135 of SEQ ID NO: 1; a T helper epitope comprising an amino sequence selected from the group SEQ ID NO: 70-98 and an optional heterologous space as set forth by instant claim 1.
Ghochikyan teaches fusion proteins wherein the protein comprises different B-cell epitopes of alpha-syn fused with a Th epitope from tetanus toxin (P30); see abstract. See p. 2 for Materials and methods which provides the different peptide  and 126-140 (EMPSEEGYQDYEPEA); both fragments meet the structural limitations of comprising about 10 to about 25 amino acid residues which correspond to about G111 to about D135 of SEQ ID NO: 1 of claim 1. The authors also teach formulating the peptide construct with an adjuvant for administration at 20 ug/mouse; see p. 2 and instant claims 10, 11 and 13.
Thus, the claims are not free of the prior art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of US Patent 9102752 (Wang) and Ghochikyan et al. (Neurosci Lett., 2014-see attached form 892).
The claims are directed to (in part): an alpha-syn peptide immunogen construct comprising: a B cell epitope comprising about 10 to about 25 residues from a C-terminal 
Wang describes immunogen constructs comprising an Abeta peptide as the B cell epitope linked through spacer residues to a heterologous T cell helper epitope in order to stimulate the generation of highly specific antibodies directed against the Abeta peptide which offer protective immune responses to AD patients; see abstract. 
See col. 17, lines 6+ for the following formula:
(N-terminal fragment of Abeta1-42)-(spacer)-(Th cell epitope)-X; wherein the spacer is epsilon-N-Lys-Lys-Lys-Lys and the X is either alpha-COOH or alpha-CONH2; see instant claims 1, 4, 6 and 7. 
See col. 62 for Table 2 which provides Th epitopes for the peptide immunogen constructs, including ISITEIKGVIVHRIETILF as set forth by SEQ ID NO: 46 of this document or instant SEQ ID NO: 83; see instant claim 3. 
See col. 4, lines 53+ to col. 5, line 1 for describing pharmaceutical compositions comprising a CpG oligomer which complexes with the immunogen via electrostatic association or AlPO4 (aluminum phosphate); see instant claims 10, 11, 13, 14b and 15b directed to adjuvants.
See col. 13, lines 63+ to the top of col. 14 which discloses that the B-cell epitopes are sufficiently long enough to elicit an immune response without the need of a carrier protein and shorter peptides may be non-immunogenic. 
The Wang document does not explicitly express that the B-cell epitope is an alpha-syn peptide as set forth by SEQ ID NO: 17 (the B-cell epitope comprising amino 
 Ghochikyan teaches fusion proteins wherein the protein comprises different B-cell epitopes of alpha-syn fused with a Th epitope from tetanus toxin (P30); see abstract. See p. 2 for Materials and methods which provides the different peptide fragments of alpha-syn used in the fusion peptides, including peptide fragments 109-126 (QEGILEDMPVDPDNEAYE) and 126-140 (EMPSEEGYQDYEPEA); both fragments meet the structural limitations of comprising about 10 to about 25 amino acid residues which correspond to about G111 to about D135 of SEQ ID NO: 1 of claim 1. The authors also teach formulating the peptide construct with an adjuvant for administration at 20 ug/mouse; see p. 2 and instant claims 10, 11 and 13.
It would have been obvious for one of ordinary skill in the art at the time of the invention to prepare a peptide immunogen construct described by Wang and substitute the B cell epitope for that derived from alpha-syn as taught by Ghochikyan. One would have been motivated to do so for the advantage of stimulating the generation of highly specific antibodies directed against the B cell epitope. 
It would have been obvious for one of ordinary skill in the art at the time of the invention to vary the length of the B cell epitope provided by Ghochikyan, including altering the N- and C-termini of the 126-140 peptide to 111-132 (SEQ ID NO: 17, instant claim 2). One would have been motivated to do so for the advantage of optimizing the 
It would have been obvious for one of ordinary skill in the art at the time of the invention to alter the formula of the immunogenic peptide construct wherein the Th epitope is covalently linked to the amino terminus of the B cell epitope. One would have been motivated to do so in order to optimize the functional properties of the construct, such as, increasing the accessibility of the B cell epitope or the Th epitope of the construct.
There would have been a reasonable expectation of success given the underlying materials and methods are widely known and commonly used, including optimizing a peptide construct via arrangement of the peptides or altering the length of the epitope peptide.
The invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Conclusion
No claim is allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036. The examiner can normally be reached M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE S HORNING/           Primary Examiner, Art Unit 1648